Citation Nr: 1501687	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 USCA § 1151 for blindness of the right eye and droopy eyelid with loss of peripheral vision due to VA treatment.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from June 1945 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in July 2012.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  See 38 CFR § 20.704(e) (2014).  This claim was remanded for further development in August 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a further REMAND is warranted in this claim.

The Veteran claims entitlement to 38 U.S.C.A. § 1151 benefits due to eye surgery conducted at the VA in September 2006.  The Veteran contends that he has right eye blindness and a droopy eyelid with loss of peripheral vision following two surgeries in September 2006, at the VA medical center in Memphis, Tennessee.

This issue was remanded for further development in August 2013, specifically for a VA examination with opinion as to whether the Veteran's surgery caused additional disability, and, if so, whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  Such examination was conducted in November 2014, and a Supplemental Statement of the Case was issued in November 2014.

However, subsequent to that time, the Veteran sent a letter to the Board indicating that there may be outstanding records pertaining to his eye disability that he feels must be considered in the adjudication of his claim.  Specifically, the Veteran requested that the Board "find" records pertaining to a specific doctor the Veteran indicated treated him for eye disabilities prior to his treatment at VA.  The Veteran submitted some private treatment records with that statement; however, the Board is concerned that this health care provider may have additional records relevant to the claim for compensation for eye disability.  As such, the Board has no option but to again remand this claim, in order that attempts may be made to associate all relevant records with the Veteran's claims file.

The Board regrets the further delay in adjudication of this claim that a further remand will entail; however, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide the names and addresses of all health care providers who have treated him for any eye disability.  Please specifically ask him for the exact spelling, address, and dates of treatment for the health care provider he named in his November 2014 note.  After obtaining all required releases, please associate with the claims folder any identified records not already in the Veteran's claims folder.

2.  After the above development has been completed, and all identified relevant records associated with the claims folder, and any further development deemed warranted by the RO is conducted, to include any further examination or addendum opinion if the RO deems it necessary, please have the RO readjudicate the Veteran's claim.  If any benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




